ON REHEARING.
The court, on its own motion, modifies and extends its former opinion as follows: That part of the opinion holding that the agreement of August 12th, did not have the effect of converting the mortgage into *93a deed is withdrawn. Inasmuch as the deed was absolute in form, and was made a mortgage by the collateral agreement, it was within the power of the contracting parties for a valuable consideration to agree that the deed should stand as made. The record shows the appellant has paid to Dr. Hopper and his executor the full amount of the consideration. Appellant, therefore, has a good title to the property.
Judgment reversed, and cause remanded with directions to dismiss the petition.